Citation Nr: 1112630	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  04-13 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depressive disorder, claimed as an anxiety disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.  He served in Vietnam from September 3, 1971 to June 6, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, inter alia, declined to reopen the Veteran's April 2003 claim for entitlement to service connection for anxiety neurosis.

The case was previously before the Board in July 2007.  At that time, the Board reopened and remanded the issue of service connection for a psychiatric disorder, claimed as anxiety neurosis, to the RO for additional development.  The case has been returned to the Board for further appellate consideration

In August 2004 and June 2005, the Veteran presented testimony before a decision review officer (DRO) at the RO regarding the issue on appeal.  Transcripts of those hearings have been associated with the claims file.

Additional documents were submitted after the issuance of the February 2010 supplemental statement of the case.  The submission of such evidence was accompanied by a waiver of RO consideration dated later in February 2010.  38 C.F.R. § 20.1304(c) (2010).

The Board considers the Veteran's claim for service connection for an anxiety disorder as encompassing all psychiatric disorders with which the Veteran has been diagnosed, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDING OF FACT

1.  During active service, the Veteran was subjected to exchanges of mortar rounds and rocket attacks in which multiple fellow soldiers were wounded and he experienced psychiatric symptoms and continues to experience psychiatric symptoms, resulting in a diagnosis of a depressive disorder. 

2.  There is competent evidence showing that the Veteran currently has a diagnosed depressive disorder that is related to verified in-service stressors.


CONCLUSION OF LAW

Resolving all reasonable doubt in Veteran's favor, a depressive disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated July 2003 and August 2007, provided to the Veteran before the August 2003 rating decision and the December 2009 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in August 2007.  In this regard, after initially providing VA notice, followed by subsequent Dingess notice in August 2007, the RO readjudicated the claim in supplemental statements of the case in December 2009 and February 2010.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's available service personnel records, service treatment records, VA treatment records, and private treatment records have been obtained. 

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Depressive Disorder, claimed as an Anxiety Disorder

The Veteran's service treatment records, which do not include a separation examination, show no evidence of complaints, diagnosis, or treatment of a psychiatric disorder during service.  In a Report of Medical Examination dated December 1970, prior to entry to service, a clinician found that the Veteran's psychiatric status was normal.  In another Report of Medical Examination, marked as both an induction examination from January 1971 and an airborne examination from April 1971, a clinician again found that the Veteran's psychiatric status was normal.  Likewise, in a Medical History report dated both January 1971 and April 1971, the Veteran checked boxes indicating he did not have, and had not had, frequent insomnia, frequent nightmares, excessive worrying, or nervous disorders.

A VA form entitled "Application for Medical Benefits: Medical Certificate and History" was filled out by a clinician on the effective date of the Veteran's separation from service, January 23, 1973.  The VA clinician noted that the Veteran reported experiencing nervousness, insomnia, irritability, and nightmares.  The VA clinician diagnosed the Veteran with "anxiety reaction."

VA provided the Veteran with a psychiatric compensation and pension (C&P) examination in October 1973.  The examiner noted that the claims file was unavailable.  The examiner found that the Veteran appeared cooperative, spontaneous and attentive.  His fingers had a fine tremor, and his hands were cold and wet with perspiration.  His psychomotor was mildly excited.  His face and mood were anxious, his behavior restless and somewhat withdrawn, his affect sullen, and his memory good.  The Veteran was oriented to time, place, and person.  The examiner further found that the Veteran displayed some signs and symptoms of anxiety.  The Veteran reported that he fears he will find his grandmother-with whom he lives-dead, and also noted that he becomes upset easily and is ill-humored.  The Veteran stated that he sometimes vomits his food, is insomnic, and hears voices at night.  He noted that he is nervous and forgetful, and has frequent headaches.  The VA examiner diagnosed the Veteran with anxiety neurosis in schizoid personality, and characterized the disability as mild-to-moderate.

In September 1997, the Veteran sought treatment from E. Bonilla-Torres, M.D., a private physician.  The Veteran reported that he had complained of a nervous condition due to the excessive pressure of the conflict in Vietnam.  The Veteran reported that he felt anxious and depressed, with low tolerance for pressure.  The Veteran also reported having headaches, nausea without vomiting, and occasional dizziness.  The Veteran stated that, after his separation from service, he has continued to experience a nervous condition as well as headaches.  Dr. Bonilla-Torres diagnosed the Veteran with "combat stress syndrome."

Another private physician, Dr. H. Aviles, noted that he had treated the Veteran from October 1997 to November 1997 for symptoms of sadness, depression, anxiety, and panic attack.  Dr. Aviles prescribed medications, and diagnosed the Veteran with major depression and panic attacks.

The Veteran and his spouse at the time testified before a Decision Review Officer (DRO) in January 1999.  His spouse stated that the Veteran was always depressed.  Id. at pp. 2, 4.  The Veteran stated that he had sought treatment from VA facilities on two or three occasions after service, but had left the building after waiting for awhile because he became anxious.  Id. at p. 5.

In May 2002, the Veteran began receiving regular psychiatric treatment from another private physician, J.G. Barreto, M.D.  The Veteran reported feeling sad, crying, and having insomnia.  Dr. Barreto diagnosed the Veteran with major depressive disorder (MDD), and with alcohol dependency in remission; he ruled out bipolar affective disorder (BAD).  The Veteran had a Global Assessment of Functioning (GAF) score of 60.

VA clinicians noted at various times, including in July 2003 and June 2005, that the Veteran has a diagnosis of depressive disorder NEC (not elsewhere classified).

In September 2003, Dr. Barreto again diagnosed the Veteran with MDD.  In a November 2004 treatment record, Dr. Barreto noted that the Veteran reported having flashbacks due to his experiences in Vietnam.  In January 2005, Dr. Barreto provided a treatment report in which he noted that the Veteran had such symptoms as sadness, hopelessness, helplessness, recurrent crying spells, insomnia, and mood swings.  He noted that the Veteran had been overwhelmed with issues at work.  Dr. Barreto noted that the Veteran "is under psychiatric treatment on a regular basis including supportive psychotherapy and medication management."  Dr. Barreto again diagnosed the Veteran with MDD, ruled out BAD, and assigned a GAF score of 60.  In September 2007, Dr. Barreto noted that the Veteran was stable on psychiatric treatment, tolerating his medications, and in need of follow-ups on a regular basis; he diagnosed the Veteran with posttraumatic stress disorder (PTSD), anxiety disorder, and MDD.  In a February 2008 treatment record, Dr. Barreto noted that the Veteran reported having nightmares and intrusive thoughts about his experiences in Vietnam.  In a February 2009 treatment record, Dr. Barreto noted that the Veteran was unemployed and sad, with fear regarding his economic situation.  In an April 2009 treatment record, Dr. Barreto noted that the Veteran reported having insomnia and nightmares about the traumatic events which he experienced during the Vietnam conflict.

The Veteran testified at a second hearing before a DRO in August 2004.  The Veteran reported that he had provided support and repaired artillery at landing zones in Vietnam.  Id. at p. 2.  He further stated that he was present during exchanges of mortar rounds in Da Nang, Vietnam, as part of the 50th Infantry, F Company.  Id. at p. 2.  The Veteran asserted that he first received treatment for his nervous condition in August 1973.  Id. at p. 3.  The Veteran described his symptoms as including jumpiness at night, "tremendous nervous problems," and anger.  Id. at p. 3.  He also described crying, and feeling depressed and alone.  Id. at p. 4.  He noted that he was receiving psychiatric treatment and medication.  Id. at p. 4.  

The Veteran testified at a third hearing before a DRO in June 2005.  The Veteran reported crying and feeling depressed.  Id. at p. 3.  He also explained that he was receiving treatment from a psychiatrist, and was on medications.  Id. at pp. 3-4.

The Veteran wrote in December 2005 that during his service "in Vietnam from 1971 to 1972 I witnessed or participated in many traumatic events as a crew member artillery repairman.  I have frequent nightmares about my service in Vietnam."

Another private physician, V.J. Mariano-Mercedes, M.D., drafted a psychiatric medical report on the Veteran in November 2009.  The Veteran reported having auditory and visual hallucinations, and suicidal and homicidal ideations.  Dr. Mariano-Mercedes diagnosed the Veteran with 296.3 and 300.02, which correspond in the DSM-IV (Diagnostic and Statistical Manual of Mental Disorders, 4th edition) to recurrent major depressive disorder and generalized anxiety disorder.

VA provided the Veteran with another C&P examination later in November 2009.  The examiner, a psychiatrist, reviewed the Veteran's claims file and medical records.  The Veteran reported experiencing trouble sleeping, disorientation, memory difficulties, nervousness, a depressed mood, crying bouts, and loneliness.  He also stated that he sometimes sees shadows passing by quickly.  The Veteran further reported that he was exposed to exchanges of mortar rounds and rocket attacks while stationed in Da Nang, Vietnam, and that during a mission in a fire base, a 175 Howard Server exploded and many soldiers were wounded, including three who were severely burned.  The Veteran stated that he is separated from his wife, and has few social relationships.  He reported having been in a street fight ten years earlier.  The Veteran reported being irritable, and having a lack of interest in performing usual activities or relating to others since getting out of service in 1971.  He also stated that his psychiatric symptoms started suddenly in 1973, and have worsened over time.  The examiner found that the Veteran's aforementioned stressor in Vietnam meets the DSM-IV stressor criterion.  The examiner diagnosed the Veteran with depressive disorder NOS (not otherwise specified).

Also in November 2009, the Joint Services Records Research Center (JSRRC) verified the Veteran's in-service stressor.  JSRRC noted that the Veteran had stated that he had been present during exchanges of mortar rounds and rocket attacks between March 1972 and May 1972 in Da Nang, Vietnam, while he was attached to F Company of the 50th Infantry.  Based on its investigation, JSRRC found records of numerous such attacks at that site during the time period in which the Veteran's unit was present.  JSRRC concluded that, "Based on the evidence of record, the Veteran's alleged stressor has been corroborated.  The Veteran alleged that he was subjected to exchanges of mortar rounds and rocket attacks while stationed in Da Nang, Vietnam.  The evidence confirms the Veteran's unit was stationed at Da Nang, when the air base was subjected to mortar and/or rocket attacks from April to May of 1972."

The Board finds that the Veteran is competent to report that he was subjected to exchanges of mortar rounds and rocket attacks while stationed in Da Nang, Vietnam.  The Board further finds that the Veteran is competent to report that he has experienced nervousness, insomnia, irritability, nightmares, and anxiety since his separation from service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to being competent, the Veteran's statements to that effect are wholly credible.  As explained above, the Veteran reported those psychiatric symptoms in the "Application for Medical Benefits: Medical Certificate and History," which a clinician filled out on the effective date of the Veteran's separation from service, January 23, 1973.  Furthermore, JSRRC corroborated the Veteran's in-service stressor in November 2009.

Moreover, the Veteran has a competent diagnosis of depressive disorder from a VA psychiatrist examiner in November 2009, who also found that the Veteran's claimed in-service stressor meets the DSM-IV stressor criterion.  38 C.F.R. 
§ 3.159(a)(1).

As noted above, disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Attributing the benefit of the doubt to the Veteran, the Board finds that the Veteran's diagnosed depressive disorder warrants service connection in this case because he experienced a qualifying stressor in Vietnam corroborated by JSRRC, and because he continues to experience and receive regular psychiatric treatment-including counseling and medication-for the same symptoms that he reported to a VA clinician on the effective date of his separation from service.  Accordingly, service connection for depressive disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The nature and extent of this disorder is not at issue before the Board at this time.  




ORDER

Service connection for depressive disorder is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


